Broyles, C. J.
1. “Under the act of 1925 (Ga. L. 1925, p. 325, as amended by the act of 1927, Ga. L. 1927, p. 307), a person acting as real-estate broker in the County of Eulton, who has failed to obtain a license from the Georgia real-estate commission, as required by that act, is precluded by such failure from recovering compensation under a contract for services rendered in procuring a sale of real estate.”
2. The above-stated ruling is the headnote of the decision of the Supreme Court in this case, rendered in answer to a question of law certified by this court (168 Ga. 759, 149 S. E. 180); and under that ruling and the facts of the instant case, the court properly awarded a nonsuit and dismissed the case.

Judgment affirmed.

Lulce and Bloodworth, JJ., eonour.